Exhibit 10.18 to 2008 10-K

AMENDMENT TO

CONVERGYS CORPORATION RETIREMENT AND SAVINGS PLAN

(EGTRRA RESTATEMENT)

The Convergys Corporation Retirement and Savings Plan is hereby amended
effective as provided below in the following respects:

1. Effective as of April 1, 2008, the first sentence of Section 5.2 of the Plan
is amended to read as follows:

For each payroll period beginning on or after April 1, 2008, the Participating
Companies shall contribute to the Plan for each eligible Participant who (a) has
satisfied the eligibility requirements for Employer Contributions under Sections
4.1 and 4.2, and (b) who authorized salary deferral contributions under
Section 5.1 for a pay period, an amount equal to 100% of the first five percent
of Covered Compensation with respect to which salary deferral contributions were
authorized for the pay period.

2. Effective as of April 1, 2008, a new paragraph is added to the end of
Section 6.9 to read as follows:

Notwithstanding the foregoing provisions of this Section 6.9, the Plan shall not
satisfy the “safe harbor” requirements described in Section 401(k)(12) of the
Code and this Section 6.9 for the 2008 Plan Year. The limitations on salary
deferral contributions of Highly Compensated Employees described in Section 6.2
and the limitations on employer contributions of Highly Compensated Employees
described in Section 6.3 shall apply for the 2008 Plan Year. The Employer shall
provide each eligible employee with a notice describing (i) the consequences of
the change in the matching contribution formula for the 2008 Plan Year,
including that the change discontinues the “safe harbor” for the 2008 Plan Year,
(ii) procedures for changing salary deferral contributions under the Plan, and
(iii) the effective date of the change. Such notice shall be provided (and, for
purposes of documentation, has been provided) prior to March 1, 2008.

3. Effective as of March 1, 2008, the first sentence of Section 7.5 is amended
to read as follows:

Before each annual or special meeting of the shareholders of Convergys, the
Trustee shall provide or cause to be provided to each Participant, in the manner
used to provide information to other shareholders of Convergys, proxy
solicitation materials provided to shareholders of Convergys, together with a
form requesting confidential instructions to the Trustee on how to vote the
number of Convergys Shares credited to the Participant’s Plan Accounts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Convergys Corporation has hereunto caused its name to be
subscribed this 31st day of March, 2008.

 

CONVERGYS CORPORATION By:   /s/ David F. Dougherty Title:   Chief Executive
Officer